Case 1:19-cv-03833-EGS Document 71-3 Filed 04/29/20 Page 1 of 5




           Exhibit A
                Case 1:19-cv-03833-EGS Document 71-3 Filed 04/29/20 Page 2 of 5



Telecom Giant Pushes Into Dangerous Areas; South Africa's MTN has found
success, and trouble, working in some of the world's most unstable regions.
                        'They cannot fight forever.'
                                                 The Wall Street Journal Online
                                                         August 10, 2019


Copyright 2019 Factiva , from Dow Jones
All Rights Reserved




Copyright 2019 Dow Jones & Company, Inc. All Rights Reserved.




Section: BUSINESS; Business
Length: 1062 words
Byline: By Alexandra Wexler

Body




MTN contractors in South Sudan can only work during the day due to safety concerns. If a tower goes down in the
capital at 4 p.m., it will likely remain down until morning. PHOTO: Alexandra Wexler/The Wall Street Journal
              Case 1:19-cv-03833-EGS Document 71-3 Filed 04/29/20 Page 3 of 5
  Telecom Giant Pushes Into Dangerous Areas; South Africa's MTN has found success, and trouble, working in
                          some of the world's most unstable regions. 'They canno....

JUBA, South Sudan-Working in some of the world's most dangerous countries like South Sudan and Syria has
made telecommunications provider MTN Group Ltd. bigger by some measures than its U.S. counterparts, but it also
has exposed the risks of working with cash-strapped governments.

The South African company-little known in the U.S. but a juggernaut in Africa and the Middle East-has made a
name for itself wading into nations dealing with war, sanctions and strife. Early successes have helped MTN,
formed by media and internet giant Naspers Ltd. and other partners at the collapse of apartheid, build up 240
million mobile phone subscribers, more than AT&T Inc. and Verizon Communications Inc. combined.

"We differentiated ourselves from other telcos by becoming a pure-play emerging-markets operator and investing
substantially in sometimes unpredictable markets," said Rob Shuter, MTN's chief executive. "Where most see the
risks, we choose to focus on the opportunities."

In South Sudan, MTN engineers are restoring network towers along the front line of a civil war there that has left
almost a half-million people dead . In Yemen, MTN's office remains open despite Saudi Arabia-backed government
forces fighting rebels amid the worst cholera outbreak ever recorded. And in Syria, MTN contractors are helping to
rebuild shattered communications infrastructure flattened by fighting between the government, rebels and Islamic
State.




An MTN contractor repairs a generator at a tower site in Juba. Generators meant to last 10 years last far less in
South Sudan, where they must run 24-7. PHOTO: Alexandra Wexler/The Wall Street Journal

The company's strategy has transformed MTN into Africa's largest telecom company, but a series of fines and
actions from places like Nigeria, Iran and Cameroon has erased profit and valuation.

In 2015, the Nigerian Communications Commission accused the company of missing a deadline to deactivate more
than five million unregistered SIM cards under regulations meant to combat terrorism. MTN agreed to pay a fine of
330 billion naira ($1.67 billion at the time) over three years, leading to the company's first-ever annual loss in its
2016 fiscal year. Its share price has yet to recover.
              Case 1:19-cv-03833-EGS Document 71-3 Filed 04/29/20 Page 4 of 5
  Telecom Giant Pushes Into Dangerous Areas; South Africa's MTN has found success, and trouble, working in
                          some of the world's most unstable regions. 'They canno....

In Iran, the reintroduction of U.S. sanctions last year hit the nation's currency and increased inflation, hurting
MTN's business and trapping cash in the country. And in August 2018, Nigeria's central bank ordered the company
to return $8.1 billion that the bank said was moved out of the country illegally. In December, MTN agreed to pay
$52.6 million to end the dispute but admitted no liability, saying it had relied on its banks to make sure the correct
approvals had been obtained.

The regulatory run-ins prompted the company to modify its strategy. Last year, MTN sold its profitable Cyprus unit
and said more divestments were on the horizon as it attempts to reduce debt, better manage its regulatory
exposure and boost margins. In May, the company announced the establishment of an international advisory board
to guide the company after its recent regulatory challenges.

Despite the dangers, MTN continues to invest in risky countries, where subscribers are increasingly using more
advanced and complex services, like data and fintech offerings, such as mobile money and insurance. In 2018,
revenue from data rose 22% to 28.5 billion South African rand ($1.9 billion) and fintech revenue increased 47% to
7.8 billion South African rand.

"Yes, [these countries] are high risk, but no one else is going there," said Samantha Hartard, co-portfolio manager
of the $1.74 billion Discovery Balanced Fund, which is managed by Investec Asset Management and has a position
in MTN.

The danger is real in these countries. Last year, three of MTN's contractors were ambushed by a roadside gang
after restoring service at a tower site in South Sudan, the world's newest nation. After robbing them, the bandits
shot to death the driver and one of two engineers; the second engineer managed to escape with multiple bullet
wounds. He eventually recovered.

MTN is one of few multinational companies in Juba, the capital of South Sudan, where Kalashnikov-wielding
soldiers spend their days lounging under trees outside of government buildings pockmarked with bullet holes.

Inside MTN's office there, rows of engineers monitor the network, making remote fixes and dispatching teams to
sites where locals-including at times government officials or police-have helped themselves to generator fuel,
batteries or solar panels, according to MTN employees and contractors, taking the network offline.

"These same people who give us a headache, they say we need the site to be on air," said Stephen James, MTN
South Sudan's stakeholder and dispute manager, shaking his head. "This is a business. It's not a charitable
organization."

MTN is going ahead with a $30 million investment in South Sudan this year to install infrastructure, towers, sites
and equipment. The company has invested about $286 million in the country since its founding in 2011 through
December, according to MTN South Sudan Chief Financial Officer Phindile Mantimakhulu.

MTN, though, has had to weather gunfights in the capital that forced it to evacuate its expatriate staff in 2016 via
armored vehicle to a waiting chartered jet, while government soldiers shot at U.S. diplomats and looted a U.S.-
funded aid-agency base. "It was chaos," said Khumbulani Dhlomo, MTN South Sudan's acting chief executive.

The most constant issue, though, isn't the risk of violence, Mr. Dhlomo said, but simply getting everyday, mundane
tasks completed. "It tests your patience," he said.

Despite the risks, MTN remains focused on the long term in places like South Sudan, Afghanistan and Iran.

"If there is peace, all these markets are there for the taking," said Saint Hilary Doe-Tamakloe, MTN South Sudan's
chief commercial officer. "They cannot fight forever. That is the game MTN is playing."

Share Your Thoughts
               Case 1:19-cv-03833-EGS Document 71-3 Filed 04/29/20 Page 5 of 5
  Telecom Giant Pushes Into Dangerous Areas; South Africa's MTN has found success, and trouble, working in
                          some of the world's most unstable regions. 'They canno....

What sort of protections or benefits would you request to take a job in a dangerous part of the world? Join the
conversation below.

Write to Alexandra Wexler at alexandra.wexler@wsj.com



Notes

PUBLISHER: Dow Jones & Company, Inc.




Load-Date: August 12, 2019


  End of Document
